                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                       Plaintiff,                                4:17CR3016
       vs.
                                                           DETENTION ORDER
EUVIE ANN NORLAND,
                       Defendant.

       The defendant was afforded an opportunity for a hearing, but agreed to be detained
without a hearing. The defendant has therefore failed to meet the burden of showing, by
clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule
32.1(a)(6) that defendant will appear at court proceedings and will not pose a danger to the
safety of any person or the community if released. The Court’s findings are based on the
allegations within the Amended Petition.

IT IS ORDERED:

       1)     The defendant is committed to the custody of the Attorney General for
              confinement in a corrections facility; the defendant shall be afforded
              reasonable opportunity for private consultation with counsel; and on order of
              a court of the United States, or on request of an attorney for the government,
              the person in charge of the facility shall deliver the defendant to a United
              States Marshal for appearance in connection with a court proceeding.
       2)     The Amended Petition (Filing No. 82), supersedes the Initial Petition
              (Filing No. 67). The Initial Petition (Filing No. 67), is therefore
              terminated.
       June 3, 2019.
                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
